Citation Nr: 0319058	
Decision Date: 08/05/03    Archive Date: 08/13/03	

DOCKET NO.  95-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1990 to 
August 1993.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), denying the veteran 
entitlement to service connection for a psychiatric 
disability.  

This case was previously before the Board, and in 
January 2000, and July 2000, it was remanded to the RO for 
further development.  The case has since been returned to the 
Board and is now ready for appellate review.   


FINDING OF FACT

The veteran's acquired psychiatric disorder pre-existed 
active service and did not increase in severity during active 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2002); VAOPCGPREC 3-2003 ( Jul. 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a); 38 C.F.R. § 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA provided the veteran and his 
representatives copies of the appealed rating decision dated 
in March 1995, a June 1995 statement of the case, and a March 
1999 supplemental statement of the case.  These documents, 
collectively, provide notice of the law and governing 
regulations, the evidence needed to support a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, and the reasons for the determination made 
regarding the veteran's claim.  Additionally, in a letter 
dated in July 2002, the RO informed the veteran of the 
information and evidence still needed to substantiate his 
claim, what he could do to assist in obtaining this evidence, 
and what VA has done in this regard.  Further, the record 
discloses that the VA has also met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Most notably, copies of the veteran's service medical 
records, VA and private treatment records have been obtained 
and associated with the claims file.  There is no identified 
relevant evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Therefore, under the circumstances, 
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  The burden is on the Government to rebut 
the presumption of sound condition upon induction by clear 
and unmistakable evidence showing that the disorder existed 
prior to service and was not aggravated in service.  
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent 
that it states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).

The temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition as 
contrasted with symptoms has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  Accordingly, "a lasting worsening of the 
condition"- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997) (Steinberg, J., dissenting; see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  It is the Government's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  The "clear-and-
unmistakable-evidence standard" requires that the no-
aggravation result be "undebatable."  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) (citing Vanerson v. 
West, 12 Vet. App. 254, 258, 261 (1999)).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

Personality disorders are not disease or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  


Factual Background

The veteran entered active duty in July 1990.  

Private clinical data on file show that, prior to his entry 
onto active service, the veteran was evaluated and treated on 
an emergency basis for depression in February 1989.  The 
history obtained at this time indicates that the veteran, 
after completing his internship at Bronx Hospital in Internal 
Medicine, applied to the Eastern Medical School for a 
Residency Program in Psychiatry in July of 1988.  At that 
time, due to difficulties with concentration, the veteran was 
advised to seek professional help.  He did not do so and was 
terminated officially from the Residency Program in 
November 1988.  During this time, the veteran was noted to 
have difficulties with concentration, a short attention span, 
hypersomnia, an increased appetite (with a weight gain of 60 
to 70 pounds and with a general sense of apathy), and a 
decline in function.  The veteran denied any previous 
psychiatric hospitalization, treatment, or history prior to 
the summer of 1988.  The veteran attributed his current 
problems to burn-out from medical school.  Upon mental status 
examination, the veteran was pleasant and cooperative during 
the interview, although his thought processes were fairly 
vague in both processing and concentrating on the 
information.  The neuro-vegetative symptomatology was fairly 
prominent.  His psychomotor activity was moderately retarded; 
his mood was depressed; and his affect was moderately 
restricted.  Cognitively, the veteran was alert and oriented 
times three.  The diagnostic impression was of major 
depression, based on the history available.  According to the 
examining physician, the veteran was seen at this point with 
his parents and it was recommended that he undergo inpatient 
hospitalization; but that the veteran was not agreeable to 
inpatient care and wanted to first try treatment on an 
outpatient basis.  The physician documented that his concern 
had been shared with the veteran's family, emphasizing that 
the veteran needed to be seen regularly, and that the 
veteran's medications needed to be monitored very closely.  

In early September 1989, the veteran was admitted to the John 
Randolph Hospital (in Virginia) under a temporary detention 
order (TDO), with a history of agitation, carrying a loaded 
357-magnum pistol, and; according to his family, he had a 
tendency to frequently handle weapons.  It was noted that the 
veteran, himself, remained a very poor, vague, and very 
unreliable historian, who denied the above history and 
continued to give intellectual reasons for these behaviors.  
It was noted that the veteran had been seen for two 
evaluations approximately six months earlier, at which time 
inpatient hospitalization had been advised.  However, he 
refused any recommendations and had remained resistant in 
refusing any outpatient follow-up on medication as well.  On 
the morning of his admission a commitment hearing was held in 
which his parents were present.  During the hearing the 
veteran became combative and lunged across the desk and 
struck the judge and started to fight the sheriff's deputy.  
Security personnel had to be called in and the veteran had to 
be restrained physically by the staff.  Following this event 
he was placed for a brief period in seclusion by the staff 
for aggressive and combative behavior.  It was noted that he 
continued to remain angry and refused any food or water.  It 
was noted that during the course of the day the staff 
continued to feel the veteran's potential for exploding and 
felt that he was at a risk for unpredictable behavior.  It 
was noted that the staff discussed the case with the 
admitting physician and felt that for the veteran's safety 
and for the staff's safety the facilities at John Randolph 
Hospital were not sufficient in offering the best milieu for 
the veteran.  It was agreed and discussed with the judge that 
the commitment papers were to be changed for continued 
hospitalization at Central State Hospital.  The veteran was 
transported by the sheriff's department to Central State 
Hospital in an unimproved condition.  His discharge diagnosis 
was major depression.

While at John Randolph Hospital, the veteran presented a 
report of history of present illness, which included the fact 
that he had a history of walking around his house carrying a 
loaded 357 magnum and according to his family grabbing a gun 
or a big butcher knife whenever anyone knocked on the door 
before he answered it.  It was also noted that he frequently 
entered the woods behind his house to shoot his gun.  It was 
recorded that family members reported that the veteran had 
increased isolation, where he tended to spend most of his 
time in bed and withdrawn, and at times refused to answer the 
door or telephone.  It also noted that the veteran spoke very 
little with the family and often refused to respond.  
Reportedly, the treatment records from Central State Hospital 
showed that the veteran was admitted to that facility in 
September 1989, on an involuntary commitment status.

According to the commitment papers, he was noted to have 
suicidal thoughts and more frequent handling of guns and 
knives.  It was also noted that he had social isolation, mood 
swings, and varied appetites as well as poor self-hygiene.  
It was noted that the prescreening information indicated that 
the veteran walked around the house carrying a 357 magnum 
loaded.  His family stated that when anyone knocks at the 
door he grabs a huge gun or a big butcher knife before 
answering the door and frequently enters the woods behind his 
house to shoot his gun.  It was noted that since leaving a 
medical residency about one year ago he was reported to be 
totally dependent upon his parents to meet his needs for 
food, clothing and shelter.  It was added that he did not 
appear capable of maintaining himself and had poor hygiene 
within the last year, since he returned home after leaving an 
incomplete medical residency.  It was noted that he has 
deteriorated to the point to where he basically sat around 
doing nothing, staring into space, looking through people, 
speaking in disjointed sentences of spaceships, saying things 
which others do not understand, and beginning sentences and 
stopping them in midstream.  It was also noted that he ate 
excessively.  It was stated that due to the veteran's 
deterioration, his anger, his carrying and brandishing of 
guns and knives, his failure to keep counseling appointments, 
or to take his medication, the community service board was 
unable to meet his needs outside of a hospital setting.  It 
was noted that the veteran was withdrawn, stayed in his room, 
refused to answer the door or telephone, and spoke very 
little to family and often refuses to respond.  The veteran 
denied any need for being in the hospital, however he stated 
he was feeling depressed and had trouble with sleep and 
appetite.  It was recorded as personal history that the 
veteran has a college education, and apparently has finished 
medical school, and had one year of internship.  It was noted 
that the veteran's was in a medical residency when he had 
decompensated and became depressed, and apparently had taken 
a leave for a year.  

On mental status examination the veteran was noted to be calm 
and cooperative during the interview.  There was some 
psychomotor retardation noted.  His speech was coherent.  He 
answered questions mostly with lack of spontaneous speech and 
his affect was blunted.  His mood was depressed and his 
thought processes were mostly goal-directed with occasional 
looseness of association.  Occasional blocking was also 
noted.  His thought content had paranoid ideations.  He 
denied any well-systematized delusions.  He denied any 
hallucinations.  He was alert, oriented in time, place and 
person and there was no gross cognitive deficits noted.  
Major depression, recurrent, with psychotic features and rule 
out organic mood disorder where the Axis I diagnoses.  
Passive-aggressive personality disorder was diagnosed on Axis 
II.  In mid-September 1989 the veteran was transferred to the 
Medical College of Virginia for further inpatient 
hospitalization.  

Private clinical data from the Medical College of Virginia 
shows the veteran was hospitalized at that facility between 
mid-September 1989 and mid-November 1989.  It was noted in 
the discharge summary from the Medical College of Virginia 
that the history of the veteran's presenting illness began a 
little over one year ago around June 1988 shortly following 
his completion of psychiatric internship in a New York 
medical college.  History obtained from the veteran and his 
family reveal that the veteran upon leaving his internship 
and transferring to a residency position at a Virginia 
medical school became disenchanted with his profession and 
subsequently depressed.  It was noted that over the ensuing 
months the veteran became increasingly socially withdrawn and 
noncompliant with medication for his thyroid condition.  It 
was noted that the veteran ultimately withdrew from his 
residency after declining psychiatric intervention and went 
home to live with his parents citing a need for rest and 
relaxation.  Upon his return home the veteran's parents 
continued to observe significant weight gain and excessive 
daytime sleeping while also observing the veteran to 
frequently leave home at night and engage in activities, 
which were unbeknownst to them.

Over the next several months the veteran reportedly exhibited 
additional bizarre behavior and delusional ideation, which 
was noted by his parents, neighbors, and authorities.  
Examples of these behaviors included driving during a starry 
night with the windshield wipers on at top speed and also 
informing his parents that he was a potato farmer in Idaho.  
It was noted that the veteran first came to psychiatric 
attention in February 1989 after being observed by his 
parents uncharacteristically handling knives about the home.  
It was noted that around this time the veteran also began 
answering the door naked while handling a knife.  It was 
noted that he was involuntarily admitted to Central State 
Hospital in September 1989 and that at the commitment hearing 
the veteran accosted the special justice and attempted to 
wrestle a gun from a deputy.

While hospitalized, the veteran was admitted to the Affective 
Service and his interaction with staff revealed elements of 
amnesia, mental slowing, confusion, paranoia, delusions, 
confabulations, and poor activity of daily living 
performance.  He was provided neurology and endocrine 
consults and an organic evaluation was initiated but was 
interrupted by the veteran's increased agitation and demands 
for discharge.  It was noted that his discharge was 
complicated by hospital insurance expiration and the family's 
desire to continue his treatment on an outpatient basis.  It 
was reported that it was felt by the staff that neither the 
patient nor his parents had sufficient insight into the 
gravity of the veteran's organicity so a temporary detention 
order was obtained and the veteran was committed for further 
workup.  It was noted that the veteran eventually showed 
modest cognitive improvement over the course of his 
hospitalization but continued to display evidence of a subtle 
thought disorder and amnesia.  The veteran did reluctantly 
accept a trial of Neuroleptic, which resulted in increased 
spontaneity, peer interaction, and effective broadening.  It 
was determined that the veteran had improved adequately for 
discharge in mid-November 1989 after numerous conversations 
with the veteran's parents and an exhaustive effort to 
arrange outpatient follow-up.  He was discharged in care of 
his parents to home.  Organic mental disorder was the 
principle diagnosis at discharge.  

The veteran, at the time, a Reserve Medical Officer in the 
United States Army Medical Corps was subsequently ordered to 
active duty by orders dated in June 1990.  His orders 
indicated that he was to report to the United States Army 
Meddac in August 1990.  However, prior to reporting to that 
organization, he was to report, en route for six weeks of 
temporary duty beginning July 15, 1990, to Fort Sam Houston, 
Texas, for a medical officer's basic orientation course.  

Service medical records show that the veteran was admitted to 
a United States Air Force medical facility on July 25, 1990, 
on referral from the Brooks Army Medical Center Mental Health 
Clinic for inpatient evaluation after he was noted to be 
confused and unable to comply with simple tasks while 
inprocessing for the physician's indoctrination course.  It 
was noted at the time that this was the second or third 
psychiatric hospitalization for the veteran who is a poor 
historian.  The veteran said that he was doing well and had 
been in good health after completing his internship 
approximately two years prior to admission and had been on 
vacation for two years until he was called to active duty, 
approximately three weeks prior to his admission.  It was 
noted that he reported to active duty approximately one week 
late, and while inprocessing he was noted to have 
considerable difficulty filling out forms and responding to 
simple questions.  It was noted that another physician in his 
indoctrination course had gone to medical school with the 
veteran and stated that he believed that the veteran had a 
"nervous breakdown" during medical school.  The veteran 
initially denied having any problems in the indoctrination 
course stating only that some people think faster than he 
does.  He went on to say that he was fine, did not have any 
hallucinations or delusions and was not suicidal or 
depressed.  It was noted as past medical history that the 
veteran was previously hospitalized at the Medical College of 
Virginia beginning in September 1989 with an uncertain 
diagnosis, possibly depression or schizophrenia.  It was also 
noted the collateral history from medical school classmates 
noted "hypomanic" behavior in medical school, possibly 
secondary to increased thyroid hormone.  It was noted as 
psychosocial history that the veteran had never been married 
and stated that he was not close to his parents.  Collateral 
history from his parents indicated that after leaving his 
residency the veteran became depressed and was 
psychiatrically hospitalized and spent much of the last two 
years living at home isolating himself in his room.  His 
parents noted that he was improving prior to being called to 
active duty for a previous ROTC Scholarship commitment.

On mental status examination at admission the veteran was 
noted to be slightly dishelved, polite and cooperative with 
decreased eye contact throughout the interview.  His speech 
was remarkable for intermittently decreased rate with a 
prolonged latency.  His affect was blunted to flat.  His 
thought processes were intermittently circumstantial without 
flight of ideas.  Possible intermittent thought blocking was 
noted.  It was noted that on a mini mental status examination 
the veteran was unable to correctly identify the current date 
or his current location and had difficulty identifying the 
face or crystal of a watch.  He was unable to write a 
complete sentence.  After his admission the veteran continued 
to be confused and disorganized.  On the second hospital day 
he demanded to leave and became combative, briefly requiring 
to be placed in four-point restraints.  Subsequently he 
continued to be very confused and forgetful, often being 
unable to comply with simple requests.  He adamantly refused 
medication offered to organize his thoughts, stating that he 
was allergic to all types of medication.  He subsequently 
consented to a trial of neuroleptic medication.  
Schizophrenia, disorganized type, chronic with an acute 
exacerbation was the final Axis I diagnosis at discharge.  It 
was noted that this disorder existed prior to service and was 
not incurred during the line of duty.  The veteran was 
submitted to the medical evaluation board with a strong 
recommendation that he be separated from further military 
service due to a chronic severe psychiatric disorder.  

In August 1990 a medical evaluation board noted that the 
veteran entered active duty in July 1990 and had been 
diagnosed with schizophrenia existing prior to service and 
not permanently aggravated by service.  It was noted that his 
total active military service consisted of one month.  The 
veteran was referred to a United States Army reviewing 
authority for disposition.  The veteran was found to be 
incompetent to verify by his signature that he had been 
informed of the findings and recommendations of the medical 
board.  

In August 1990 the veteran was transferred to a medical hold 
detachment at the McDonald U. S. Army Community Hospital at 
Fort Eustis, Virginia.  There he underwent evaluation and 
treatment at the VA Medical Center in Hampton, Virginia, in 
September 1990 and subsequently, in October 1990, at the 
Salem VA Medical Center.  A discharge summary associated with 
this latter hospitalization notes that he was activated into 
the military in June and hospitalized that same month after a 
psychiatric break.  It was noted that when he was admitted to 
Lackland Air Force Hospital in Texas the veteran was 
psychotic, disoriented and noncompliant with thyroid 
medications.  It was noted that psychological testing at 
Hampton VA Medical Center had indicated severely disorganized 
schizophrenia and that he became combative at that facility 
and had been transferred to the Salem VAMC.  While 
hospitalized the veteran was provided psychotropic 
medications although he was resistive to medication.  He 
continued to deny any psychosis and related his psychiatric 
problems to his thyroid condition.  It was noted that his 
delirium and confusion cleared with treatment and that he 
enjoyed his kinesitherapy and incentive therapy assignment as 
library helper.  It was noted that he had several passes and 
handled privileges well.  There were no suicidal/homicidal 
ideation and it was determined that he had reached maximum 
hospital benefits in November 1990 and he was discharged 
accordingly.  At discharge he was advised to continue with 
follow-up therapy and to maintain his medications.  Bipolar 
disorder was the Axis I diagnosis at discharge.  

In April 1991 the veteran, while still on active duty and 
assigned to the medical hold detachment at Fort Eustis, 
Virginia and awaiting a medical evaluation board, attacked 
four individuals on the streets of Philadelphia with a 45-
caliber hand gun killing one and seriously wounding two 
others.  He was tried and convicted of murder in the first 
degree and, in January 1993, was sentenced to life 
imprisonment.  

In a letter dated in February 1994 VA was informed that the 
veteran was treated at Farview State Hospital from 
December 1992 to December 1993 and assessed as suffering from 
chronic paranoid schizophrenia with an acute exacerbation.  


Analysis

The Board finds that although not noted in any service entry 
examination, the evidence of record clearly and unmistakably 
establishes that a psychiatric disorder preexisted prior to 
the veteran's period of military service.  In support of this 
finding, the Board relies on the private clinical records of 
evaluation and treatment rendered to the veteran in 1989 by 
Dr. Shing and physicians at the John Randolph Hospital, 
Central State Hospital and the Medical College of Virginia.  
These private treatment records collectively show that the 
veteran exhibited bizarre behavior prior to service 
necessitating the issuance of a temporary detention order as 
well as a principle diagnosis of an organic mental disorder 
in November 1989.  Further, the veteran displayed 
symptomatology immediately upon entering active duty in 
July 1990, necessitating referral for psychiatric 
hospitalization.  When such referral was accomplished, 
competent medical personnel diagnosed chronic schizophrenia 
with an acute exacerbation, and determined that this 
psychiatric disability had preexisted the veteran's period of 
active service.  Thus, the evidence of record unequivocally 
establishes that the veteran's psychiatric disability was 
noted prior to and immediately upon his reporting to active 
duty.  In fact, the veteran, in asserting that his mental 
illness developed approximately in August 1989, in statements 
as late as July 2002, has not contended otherwise.

Similarly, the record evidence establishes that the veteran's 
preexisting psychiatric disorder was not aggravated by 
service.  In support of this finding, the Board notes that 
although the veteran demonstrated violent behavior resulting 
in the death of an apparent stranger and the wounding of 
several others, the medical evidence clearly shows that his 
behavior was a continuation of the tendency towards 
aggression exhibited by him prior to service and related to 
his preexisting psychiatric disorder.  In this regard, the 
records from the veteran's private hospitalization in 
September 1989, disclosed that he had a history of agitation, 
and that he walked around his parent's house carrying a 
loaded 357-magnum pistol and, furthermore, answered the door 
of the house with this weapon or a big butcher knife.  At his 
commitment hearing in September 1989, the veteran became 
combative, lunged across a desk, and struck the judge.  He 
also started to fight with the sheriff's deputy resulting in 
his being placed in seclusion for aggressive combative 
behavior.  He was also assaultive when hospitalized in 
service in July 1990, becoming combative on the second 
hospital day and necessitating his being placed in four-point 
restraints.  The medical evidence also shows that the 
August 1990 Medical Evaluation Board found that the veteran's 
preexisting psychiatric disorder had not been permanently 
aggravated by service.  And, upon hospitalization in late 
1990, the veteran's psychiatric symptoms were shown to 
respond to treatment such as to enable him to be treated 
thereafter on an outpatient basis prior to his arrest and 
conviction.  Likewise, the medical reports pertaining to his 
July 1990 in-service hospitalization, and to his post service 
hospitalization at Farview State Hospital, during the period 
from December 1992 to December 1993, reflect that on each 
occasion the veteran was suffering from acute exacerbations 
associated with his preexisting psychiatric illness.  Thus, 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service, the Board finds that the medical data 
of record clearly and unmistakably supports a finding that 
the veteran's underlying psychiatric disorder did not undergo 
an increase in severity during service.

For the reasons, as discussed above, the Board determines 
that the presumption of soundness on entry into service is 
rebutted, and that the veteran's pre-existing psychiatric 
disorder was not aggravated by service.  Accordingly, service 
connection for an acquired psychiatric disorder is denied.

The Board acknowledges the veteran's recent statements in 
which he contends that his psychiatric disorder had its 
origin during a period of active duty prior to July 1990.  We 
note the veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, clearly shows that the veteran 
entered active duty on July 11, 1990.  No earlier period of 
active duty is documented in the evidentiary record before 
the Board.  As such the veteran's DD Form 214 issued by the 
service department is binding on VA.  See Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).   


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

